Order
PER CURIAM.
Mother previously appealed from a judgment terminating her parental rights to K.C.M. This court held that the evidence was sufficient to support the juvenile court’s finding that Mother’s parental rights were subject to termination under the ground set forth in section 211.447.2(1), but remand was necessary for the juvenile court to properly consider and make sufficient findings under section 211.447.6 on the issue of whether termination of Mother’s parental rights was in the child’s best interests, as required by section 211.447.5. In the Interest of K.C.M., 85 S.W.3d 682, 694 (Mo.App. W.D.2002).
Upon remand, the juvenile court entered its judgment terminating Mother’s parental rights to K.C.M. after again finding, among other things, that her parental rights were subject to termination under the ground set forth in section 211.447.2(1) and this time making findings under section 211.447.6 that termination was in the child’s best interests. On appeal, Mother again challenges the statutory grounds for termination of her parental rights. The doctrine of law of the case precludes her from re-litigating the issue. She does not challenge the sufficiency of the juvenile court’s findings under section 211.447.6 with regard to termination being in the child’s best interests.
Affirmed. Rule 84.16(b).